DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This action is in response to the arguments filed on 08/15/2022. Claims 1 and 21-36 are pending in the application and have been considered below.

Claim Objections
Claims 25-26 are objected to because of the following informalities: claims 25-26 depend on canceled claims 2 and 4.  Claims 25-26 should depend on claim 24.    Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 22, 28, 30 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 8,370,280 B1, hereinafter referred to as Lin), in view of ANAND et al. (US 2010/0070952 A1, hereinafter referred to as ANAND), and further in view of ILANGOVAN et al. (US 2017 /0177272 A1, hereinafter referred to as ILANGOVAN). 

As to claim 1, Lin teaches a computer-implemented method, comprising:
receiving, at a data manager of a computing system, training data for a plurality of datasets, the training data comprising information about one or more computing processes (col. 3, lines 23-45…the training dataset illustrated by TABLE 1 includes of a number of training examples related to categorization of email messages…; col. 4, lines 13-17…receive a training dataset stored in a suitable electronic data format…); 
annotating, by a data classifier of the computing system, the training data as: 
being associated with a particular dataset of the plurality of datasets; and 
being descriptive of computing processes that are executed to perform multiple respective transactions (col. 3, lines 23-45…the training dataset illustrated by TABLE 1 includes of a number of training examples related to categorization of email messages…; col. 4, lines 13-17…training dataset stored in a suitable electronic data format (e.g., comma-separated-values or "CSV", delimiter-separated values or "DSV", tab-separated values, as well as various markup and programming languages…; wherein using the broadest reasonable interpretation, Examiner interprets “the training dataset” to teach the limitation); 
receiving, at a machine learning system of the computing system, annotated training data and data about a real-time transaction operation of the computing system (col. 3, lines 23-45…the training dataset illustrated by TABLE 1 includes of a number of training examples related to categorization of email messages…; col. 4, lines 13-17…receive a training dataset stored in a suitable electronic data format…), wherein the machine learning system:    
  trains a predictive model based on iterative analysis of the annotated training data and the data about the real-time transaction operation, the trained predictive model being configured to generate prediction data using inferences learned during training of the predictive model (col. 3, lines 46-67 to col. 4, lines 1-3…train a predictive model by systematically analyzing the applied training dataset and defining an inferred function that "fits" the training data. The trained predictive model can be representative of the training dataset and operable to map a feature vector to a predictive outcome according to the inferred function…); and 
    provides prediction data indicating a runtime condition of the computing system when the computing system performs the real-time transaction operation (col. 8, lines 36-65...
stability metrics (e.g., runtime error percentages) that reflect the tendency of a predictive
model to successfully reach a prediction…).
Lin teaches runtime error percentages (col. 8, lines 52-53), but fails to explicitly teach:
receiving, at a process automation module of the computing system, the prediction data provided by the machine learning system that indicates the runtime condition and the data about the real-time transaction operation; and 
  executing, by the process automation module and based in part on the runtime condition, at least one process automation script for remediating a computing process being executed by the computing system to perform the real-time transaction operation.
However, ANAND, in combination with Lin, teaches:
    receiving, at a process automation module of the computing system, the prediction data provided by the machine learning system that indicates the runtime condition and the data about the real-time transaction operation (Fig. 4, paragraph [0081] …; [0019] … automation of processes in a working…); and 
    executing, by the process automation module and based in part on the runtime condition, at least one process automation script for remediating a computing process being executed by the computing system to perform the real-time transaction operation (paragraphs [0018]-[0019]…E-Script is an IT robot that emulates human activities
in a computer…E-Script manipulates and interacts with IT systems to facilitate this automation and supports a comprehensive environment for task definition and enactment, making use of many tools in a coordinated manner so that integration of information systems is supported through automation…; [0068]…; [0081]…transactions are performed by the machine there is no need to verify the correctness of the transacted data, which means verification activity by the quality team can be ruled out (instead they can do random sampling), rework can be reduced significantly as E-Script supports batch processing and people can prepare the data to be transacted while E-Script performs the transactions).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Lin to add automation script to the system of Lin’s system as taught by ANAND above.  The modification would have been obvious because one of ordinary skill would be motivated to provide a tool which increases the accuracy of the transactions carried out by organizations using IT services and IT enabled services, as suggested by ANAND ([0007]-[0010]).
Lin and ANAND fail to explicitly teach wherein the runtime condition includes at least one of: 
   i) a processor utilization metric that indicates an amount of processing resources that are being used when the computing system performs the real-time transaction operation; 
   ii) a memory utilization metric that indicates an amount of memory resources that are being used when the computing system performs the real-time transaction operation ; or
     iii) a time parameter that indicates an amount of time the computing system has spent performing the real-time transaction operation.
ILANGOVAN, in combination with Lin and ANAND, teaches:
wherein the runtime condition includes at least one of: 
   i) a processor utilization metric that indicates an amount of processing resources that are being used when the computing system performs the real-time transaction operation; 
   ii) a memory utilization metric that indicates an amount of memory resources that are being used when the computing system performs the real-time transaction operation (paragraphs [0005] - [0010] …metrics generated on execution of a transaction includes
application memory information and memory allocation…; [0065] …metrics includes application memory information and memory allocation information associated with the transaction….); or
     iii) a time parameter that indicates an amount of time the computing system has spent performing the real-time transaction operation.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Lin and ANAND to add automation script to the combination system of Lin and ANAND, as taught by ILANGOVAN above.  The modification would have been obvious because one of ordinary skill would be motivated to execute multiple transactions of an application to generate metrics using multiple hardware processors, and hence enhances the response time and memory utilization of the applications, as suggested by ILANGOVAN ([0003]).

As to claim 22, which incorporates the rejection of claim 1, ANAND teaches wherein executing the at least one process automation script comprises:
identifying, by the computing system, an opportunity to remediate at least one computing process being executed by the computing system to perform the real-time transaction operation (paragraphs [0018]-[0019] …E-Script manipulates and interacts with IT systems to facilitate this automation and supports a comprehensive environment for task definition and enactment, making use of many tools in a coordinated manner so that integration of information systems is supported through automation…; [0068]…; [0081]…transactions are performed by the machine there is no need to verify the correctness of the transacted data, which means verification activity by the quality team can be ruled out (instead they can do random sampling), rework can be reduced significantly as E-Script supports batch processing and people can prepare the data to be transacted while E-Script performs the transactions); and 
executing the process automation script in response to identifying the opportunity to remediate the at least one computing process (paragraphs [0018]-[0019] …E-Script manipulates and interacts with IT systems to facilitate this automation and supports a comprehensive environment for task definition and enactment, making use of many tools in a coordinated manner so that integration of information systems is supported through automation…; [0068]…; [0081]…transactions are performed by the machine there is no need to verify the correctness of the transacted data, which means verification activity by the quality team can be ruled out (instead they can do random sampling), rework can be reduced significantly as E-Script supports batch processing and people can prepare the data to be transacted while E-Script performs the transactions).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Lin to add automation script to the system of Lin, as taught by ANAND above.  The modification would have been obvious because one of ordinary skill would be motivated to provide a tool which increases the accuracy of the transactions carried out by organizations using IT services and IT enabled services, as suggested by ANAND ([0007] - [0010]).

Claim 28 recites substantially the same functionalities recited in claim 1, and is directed to a computing system comprising a non-transitory machine-readable storage device storing instructions that performs the method of claim 1.  Therefore, claim 19 is rejected for the same reasons as applied to claim 1 above.

Claim 30 recites substantially the same functionalities recited in claim 22 and is directed to a computing system that performs the method of claim 22.  Therefore claim 30 is rejected for the same reasons as applied to claim 22 above.

Claim 36 recites substantially the same functionalities recited in claim 1, and is directed to a computer program instructions that are executable by one or more processing
devices that performs the method of claim 1.  Therefore, claim 19 is rejected for the same reasons as applied to claim 1 above.

 Claims 21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 8,370,280 B1, hereinafter referred to as Lin), in view of ANAND et al. (US 2010/0070952 A1, hereinafter referred to as ANAND), and further in view of ILANGOVAN et al. (US 2017 /0177272 A1, hereinafter referred to as ILANGOVAN), and LI et al. (US 2019/0050734 A1, hereinafter referred to as LI).
  
As to claim 21, which incorporates the rejection of claim 1, Lin teaches machine learning algorithm training a predictive model.  However, Lin, ANAND and ILANGOVAN fail to explicitly teach: 
performing, using a neural network of the machine learning system, inference computations for deep-learning operations based on analysis of the training data for the plurality of datasets; and 
generating, by the machine learning system, the predictive model based on the deep- learning operations performed by the neural network.
LI, in combination with Lin, ANAND and ILANGOVAN, teaches:
performing, using a neural network of the machine learning system, inference computations for deep-learning operations based on analysis of the training data for the plurality of datasets (paragraphs [0007]-[0009] …deep neural networks generally includes two phases: the training phase and the inference phase…); and 
generating, by the machine learning system, the predictive model based on the deep- learning operations performed by the neural network (paragraphs [0007]-[0009] …the network will calculate a reasonable prediction result of an input feature via forward propagation…). 24 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Lin, ANAND and ILANGOVAN to add inference computations to the combination system of Lin, ANAND and ILANGOVAN, as taught by LI above.  The modification would have been obvious because one of ordinary skill would be motivated to improve the learning ability of the network, as suggested by LI ([0008]).
Claim 29 recites substantially the same functionalities recited in claim 21, and is directed to a computing system that performs the method of claim 21.  Therefore, claim 29 is rejected for the same reasons as applied to claim 21 above.

Claims 23 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 8,370,280 B1, hereinafter referred to as Lin), in view of ANAND et al. (US 2010/0070952 A1, hereinafter referred to as ANAND), and further in view of ILANGOVAN et al. (US 2017 /0177272 A1, hereinafter referred to as ILANGOVAN), and Kreamer et al. (US 2008/0313110 A1, hereinafter referred to as Kreamer).

As to claim 23, which incorporates the rejection of claim 1, Lin teaches annotating the training data.  However, Lin, ANAND and ILANGOVAN fail to explicitly teach wherein annotating the training data by the data classifier comprises: 
identifying a first portion of the training data as being linked to a technical information dataset of the plurality of datasets; 
identifying a second portion of the training data as being linked to a commercial information dataset of the plurality of datasets; and 
labeling the first portion and the second portion of the training data as data for successful execution of computing processes for performing a particular transaction operation.  
Kreamer, in combination with Lin, ANAND and ILANGOVAN, teaches wherein annotating the training data by the data classifier comprises:
identifying a first portion of the training data as being linked to a technical information dataset of the plurality of datasets (paragraph [0143] …the number of SAP systems that will be consolidated by the project, the number of SAP instances to be implemented in the project, the level of custom development; the level of system integration; the level of data quality, if a SAP template will be built in the project, if there is a template existing for use, if so, the level of the deviation from the template, and if the implementation will be in a manufacturing environment…: this suggest data regarding the technical capabilities of the application such as interoperability); 
identifying a second portion of the training data as being linked to a commercial information dataset of the plurality of datasets (paragraph [0142] …A plan estimation form-based questionnaire 200 with the business scenario tab 216 selected is illustrated in FIG. 2D. With the business scenario tab 218 selected, the user can select one or more business scenarios and processes 220 that will be taken into account in the present packaged application project to be estimated…; Examiner interprets” the business scenarios to include data being linked to a commercial information); and 
labeling the first portion and the second portion of the training data as data for successful execution of computing processes for performing a particular transaction operation (paragraph [0088] ….wherein the model refiner utilizes machine learning comprising: Supervised learning, unsupervised learning, semi-supervised learning, reinforcement learning, transduction, and learning to learn; wherein the calibration of one or more existing project estimation models and their associated parameters comprises: the adjustment of phase parameters, duration parameters, and scoring parameters and values; and wherein the resultant and existing project estimation models comprise: normative, constructive, and self-correcting models…;Examiner interprets “the model refiner utilizes machine learning” implies machine learning training for a plurality of project estimation models (phases of training) that considers both technical capabilities and business imperatives of the applications)). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Lin, ANAND and ILANGOVAN, to add technical and business (commercial) training data to the combination system of Lin, ANAND and ILANGOVAN as taught by Kreamer above.  The modification would have been obvious because one of ordinary skill would be motivated to implement packaged software applications to employ normative, constructive and self-correcting estimation models to determine and support decisions for estimated costs, estimated values, resource allocations and project schedules, as suggested by Kreamer ([0003]).

Claim 31 recites substantially the same functionalities recited in claim 23, and is directed to a computing system that performs the method of claim 23.  Therefore, claim 31 is rejected for the same reasons as applied to claim 23 above.

Claims 24 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 8,370,280 B1, hereinafter referred to as Lin), in view of ANAND et al. (US 2010/0070952 A1, hereinafter referred to as ANAND), and further in view of ILANGOVAN et al. (US 2017 /0177272 A1, hereinafter referred to as ILANGOVAN), and DSOUZA (US 2018/0267887 A1, hereinafter referred to as DSOUZA), and Mirkovic et al. (US 7,904,297 B2, hereinafter referred to as Mirkovic).

As to claim 24, which incorporates the rejection of claim 1, ANAND teaches process automation.  However, Lin, ANAND and ILANGOVAN fail to explicitly teach wherein executing the at least one process automation script comprises: 
accessing a script repository that includes a plurality of process automation scripts and identifying at least a subset of scripts from among the plurality of process automation scripts; 
generating a respective confidence score for each script in the subset of scripts; and executing the at least one process automation script based on analysis of the respective confidence score for each script in the subset of scripts.  
DSOUZA, in combination with Lin, ANAND and ILANGOVAN, teaches:
accessing a script repository that includes a plurality of process automation scripts and identifying at least a subset of scripts from among the plurality of process automation scripts (paragraphs [0018] … automatic generation of test execution script…test automation script generation module 130... automation script update module 160...; [0022] …Test automation script generation module 130…; [0023] … test validation script [0025] … Automation script update module 160…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Lin, ANAND and ILANGOVAN, to add process automation scripts to the combination system of Lin, ANAND and ILANGOVAN, as taught by DSOUZA above.  The modification would have been obvious because one of ordinary skill would be motivated to ensure providing the improvements in the speed and the accuracy during the testing of developed software applications and ensure the quality of the developed applications by reducing the quality issues arisen due to the errors in the test automation script created by the test engineer, as suggested by DSOUZA ([0004]).
However, Lin, ANAND, ILANGOVAN and DSOUZA fail to explicitly teach:
generating a respective confidence score for each script in the subset of scripts; and executing the at least one process automation script based on analysis of the respective confidence score for each script in the subset of scripts. 
Mirkovic, in combination with Lin, ANAND, ILANGOVAN and DSOUZA, teaches:
generating a respective confidence score for each script in the subset of scripts (col. 17, lines 4-67 to 1-17…generic dialogue scripts in a dialogue management system…
generic dialogue scripts…confidence mapping module 916…); and 
executing the at least one process automation script based on analysis of the respective confidence score for each script in the subset of scripts (col. 16, lines 59-67 to col. 17 lines 1-20…RNDS…dialogue move script (DMS), wherein the DMS corresponds to at least one of a device and an application, and mapping the description to a dialogue; col. 20, lines 18-30…confidence mapping module 916…; col. 23, lines 18-46). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Lin, ANAND, ILANGOVAN and DSOUZA to add confidence score for each script to the combination system of Lin, ANAND, ILANGOVAN and DSOUZA as taught by Mirkovic above.  The modification would have been obvious because one of ordinary skill would be motivated to use an approach that has the added benefit of potentially re-ordering n-best lists of inputs, effectively correcting errors in speech recognition or parsing, as suggested by Mirkovic (col. 4, lines 32-34).

Claim 32 recites substantially the same functionalities recited in claim 24, and is directed to a computing system that performs the method of claim 24.  Therefore, claim 32 is rejected for the same reasons as applied to claim 24 above.

Claims 25 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 8,370,280 B1, hereinafter referred to as Lin), in view of ANAND et al. (US 2010/0070952 A1, hereinafter referred to as ANAND), and further in view of ILANGOVAN et al. (US 2017 /0177272 A1, hereinafter referred to as ILANGOVAN), and DSOUZA (US 2018/0267887 A1, hereinafter referred to as DSOUZA), and Mirkovic et al. (US 7,904,297 B2, hereinafter referred to as Mirkovic), and Davlos et al. (US 2014/0310222 A1, hereinafter referred to as Davlos).

As to claim 25, which incorporates the rejection of claim 24, Davlos, in combination with Lin, ANAND, ILANGOVAN, DSOUZA and Mirkovic teach wherein generating a respective confidence score for each script in the subset of scripts comprises: 
analyzing the prediction data that indicates the runtime condition, the data about the real-time transaction operation, and data about previous attempts at remediating a particular computing process (paragraphs [0147]-[0148] …interpret the final predicted results to their clients and help them to diagnose and remediate issues with electronic devices…); 25 ATTORNEY DOCKET No.: 12587-0668001 / D17-319/03356-PR-US 
in response to analyzing, determining, for each script in the subset, an amount of relevance between the script and at least the runtime condition indicated by the prediction data (paragraphs [0114] …A particular case is likely when its score is above
threshold. When the score is 100%, then the case is confirmed…); and 
generating the respective confidence score for the script based on the determined amount of relevance (paragraphs [0136]-[0140] …identifying cases having scores that exceed a predetermined threshold 1010. In some cases, the scoring process repeats until all of the attributes in the Session have been accounted for…).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Lin, ANAND, ILANGOVAN, DSOUZA and Mirkovic to add a confidence score based on the determined amount of relevance to the combination system of Lin, ANAND, ILANGOVAN, DSOUZA and Mirkovic, as taught by Davlos above.  The modification would have been obvious because one of ordinary skill would be motivated to improve the efficiency and quality of the troubleshooting process thus reducing the cost of remediation services and warranty repairs by guiding users and technicians to the best solution, as suggested by Davlos ([0043]).

Claim 33 recites substantially the same functionalities recited in claim 25, and is directed to a computing system that performs the method of claim 25.  Therefore, claim 33 is rejected for the same reasons as applied to claim 25 above.

Claims 26 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 8,370,280 B1, hereinafter referred to as Lin), in view of ANAND et al. (US 2010/0070952 A1, hereinafter referred to as ANAND), and further in view of ILANGOVAN et al. (US 2017 /0177272 A1, hereinafter referred to as ILANGOVAN), and DSOUZA (US 2018/0267887 A1, hereinafter referred to as DSOUZA), and Mirkovic et al. (US 7,904,297 B2, hereinafter referred to as Mirkovic), and Kacin et al. (US 2007/0226259 A1, hereinafter referred to as Kacin).

  As to claim 26, which incorporates the rejection of claim 24, Kacin, in combination with Lin, ANAND, ILANGOVAN, DSOUZA and Mirkovic, teaches:
accessing, by the process automation module, a plurality of remediation logs that each include data about remediating different computing processes (paragraphs [0078]-[0082] …Log information about the status of each script and its execution….log information is transmitted to the automation appliance for the purposes of central storage, searchability, and reportability; [0106]…execution of antivirus measures, and Summaries of machines remediated to a safe threat level…

    PNG
    media_image1.png
    504
    541
    media_image1.png
    Greyscale
; );
using, by the process automation module, a process automation script generator to generate the plurality of process automation scripts (paragraphs [0062] …scripting module contains code for defining and creating scripts via web interfaces…); and 
storing, by the process automation module, the plurality of process automation scripts in the script repository (paragraphs [0062] … storing and managing scripts on an automation appliance…; [0079] …script is defined on an automation appliance, the script is stored in XML form….; [0082] …log information is transmitted to the automation appliance for the purposes of central storage, searchability, and reportability).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Lin, ANAND, ILANGOVAN, DSOUZA and Mirkovic to add confidence score for each script to the combination system of Lin, ANAND, ILANGOVAN, DSOUZA and Mirkovic, as taught by Kacin above.  The modification would have been obvious because one of ordinary skill would be motivated to have an automation system that can be used to automate routine and complex IT maintenance tasks, and improve IT efficiency, compliance, and data and network security, as suggested by Kacin ([0020]).

Claim 34 recites substantially the same functionalities recited in claim 26, and is directed to a computing system that performs the method of claim 26.  Therefore, claim 34 is rejected for the same reasons as applied to claim 26 above.

 Claims 27 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 8,370,280 B1, hereinafter referred to as Lin), in view of ANAND et al. (US 2010/0070952 A1, hereinafter referred to as ANAND), and further in view of ILANGOVAN et al. (US 2017 /0177272 A1, hereinafter referred to as ILANGOVAN), and Pilo (US 2010/0049654 A1, hereinafter referred to as Pilo).

As to claim 27, which incorporates the rejection of claim 1, Pilo, in combination with Lin, ANAND and ILANGOVAN, teaches wherein data about the real-time transaction operation of the computing system includes at least one of: 
i) information about entities that are involved in a commercial transaction (paragraphs [0086] …users to remotely operate using a personal computer, a smart phone, a PDA or any other internet connecting device to log-in to the system web portal as registered users to carry out management operations, consult in real-time their payment transactions or request printing of reports or payment confirmations);
ii) information about the contents of a commercial invoice for an exchange goods or services between the entities involved in the commercial transaction (paragraphs [0086] …users to remotely operate using a personal computer, a smart phone, a PDA or any other internet connecting device to log-in to the system web portal as registered users to carry out management operations, consult in real-time their payment transactions or request printing of reports or payment confirmations); or
iii) content items included in information being processed to cause pecuniary resources to be provided from a first entity of the commercial transaction to a second entity of the commercial transaction.  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Lin, ANAND and ILANGOVAN, to add commercial transaction to the combination system of Lin, ANAND and ILANGOVAN, as taught by Pilo above.  The modification would have been obvious because one of ordinary skill would be motivated to enable automatic generation of real time financial payment electronic transactions using data of merchants and data of users previously entered and stored on multiple database servers, as suggested by Pilo ([0073]).

Claim 35 recites substantially the same functionalities recited in claim 27, and is directed to a computing system that performs the method of claim 27.  Therefore, claim 35 is rejected for the same reasons as applied to claim 27 above.

Response to Applicant’s arguments
Applicant's arguments on file on 08/15/2022 with respect to the 103 rejection of claims 1 and 21-36 have been considered and are not persuasive.
REMARKSDocket No.: 4952-575 Application No.: 15/956,894 
Argument 
Applicant appears to assert that the applied combination of references does not disclose, teach, or suggest at least this feature of "a memory utilization metric that indicates an amount of memory resources that are being used when the computing system performs the real-time transaction operation."

Examiner's response:
Examiner respectfully disagrees. This feature was clearly addressed in the rejection of claim 8 now canceled and incorporated into amended claim 1.  Therefore, LANGOVAN, in [0005]-[0010] and [0065], teaches the feature as explained in claim 8 of the non final action and claim 1 of the final rejection above.

No further arguments were presented for the dependent claims. Therefore, the independent claims 1, 28, and 36, with claims 21-27, and 29-35 depending therefrom are not patentable under 35 USC §103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146. The examiner can normally be reached Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABABACAR SECK/Examiner, Art Unit 2122 

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122